PER CURIAM.
The petition is granted and Ron Miller is hereby afforded a belated appeal from judgment and sentence in Leon County Circuit Court 2005-CF-0514. Upon issuance of mandate in this cause, a copy of the opinion shall be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). The circuit court is directed to appoint counsel for petitioner in the direct appeal if he qualifies for such an appointment.
PETITION GRANTED.
WOLF, VAN NORTWICK, and LEWIS, JJ., concur.